Citation Nr: 1013418	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  05-34 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for hemorrhoids, on an extraschedular basis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel







INTRODUCTION

The Veteran had active service in the United States Army from 
September 1975 to August 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The Board, in a January 2008 decision, denied a 
higher disability rating for hemorrhoids.  The Veteran 
appealed the decision to the U.S. Court of Appeals for 
Veterans Claims (Court).  In an August 2009 memorandum 
decision, the Court vacated the Board's decision and remanded 
the claim for additional action.  

The Board also notes that the Court affirmed that part of the 
Board's decision that denied a compensable evaluation for 
pseudofolliculitis barbae.  Nonetheless, the Veteran's 
representative included the pseudofolliculitis issue on its 
March 2010 brief.  To the extent that the issue is being 
raised again, it is referred to the RO for any appropriate 
action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Court, in its August 2009 order, found fault with the 
Board's determination that a remand for a referral to the 
Director of VA's Compensation and Pension Service (C&P) for 
extraschedular consideration was not warranted.  The Board, 
in its analysis, had determined that because Veteran's 
hemorrhoids did not require frequent periods of 
hospitalization or loss of industrial capacity, the RO was 
correct in not referring the case to the Director of C&P.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995); Thun v. Peake, 22 Vet. 
App. 111, 115 (2008) aff'd Thun v. Shinseki, 572 F.3d 1366 
(Fed. Cir. 2009).  The Court took exception to some of the 
language utilized by the Board in its legal analysis, and 
noted that some of the medical evidence of record indicated 
that the Veteran had difficulty sitting, which could possibly 
impact his ability to work.  

The Court stated that its case law in Thun had not been 
followed in the Board's decision.  Of course, Thun had not 
been decided at the time of the Board's initial decision in 
January 2008.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008) aff'd Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 
2009).  The Court was not satisfied with the Board's 
explanation of its findings in determining that the 20 
percent maximum schedular evaluation was appropriate.  The 
Court found that the Board had "tersely" stated that the 20 
percent evaluation was the maximum schedular rating, and it 
did not specifically compare the Veteran's symptoms with the 
rating criteria established in Code 7336.  

Of principal issue, however, is whether the Veteran is 
entitled to an extraschedular evaluation for his hemorrhoids.  
Indeed, the Veteran has, since appealing to the Court, raised 
some concerns with the VA examinations of record concerning 
the lack of an opinion addressing the impact of his service-
connected hemorrhoids on his employment.  Thus, the Veteran 
should be afforded a new, comprehensive VA anal/rectal 
examination to determine the severity of current hemorrhoids.  
The examiner should specifically address whether the service-
connected hemorrhoids are so unusual as to be outside of the 
norm of disability with respect to activities of daily 
living.  Indeed, the examiner should expressly state whether 
the hemorrhoids cause a marked interference with employment, 
or necessitate frequent hospitalization.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995); see also Thun v. Peake, 22 Vet. App. 111, 
115 (2008) aff'd Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 
2009).  If any of those questions are answered in the 
affirmative, the claim should be sent to the Director of C&P 
for consideration of an extraschedular evaluation.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.  It is noted 
that the Veteran may supply any evidence 
in his possession which might help to show 
that his hemorrhoid disability is so 
severe as to have a marked interference 
with his employment, or is in some other 
way so disabling as to take the disability 
picture outside of the norm.  

2.  The Veteran is to be scheduled for an 
anal/rectal examination for the purposes 
of ascertaining the severity of his 
service-connected hemorrhoids.  The 
examiner is asked to state the level of 
severity, and to specifically state if the 
condition is productive of marked 
interference with employment and/or 
necessitates a need for frequent 
hospitalization.  Indeed, it would be most 
helpful if the examiner could state 
whether the disability picture is so 
unique as to be outside of the norm.  

3.  Should the results of the examination 
indicate a disability picture that is 
outside of the norm (due to marked 
interference with employment, need for 
frequent hospitalizations, or some other 
factor), the claim is to be sent to the 
Director of C&P for consideration of an 
extraschedular evaluation (dispatch to the 
Director of C&P need only be done if this 
requirement is met).  In so doing, the 
three-step inquiry described in Thun 
should be considered.  Following this, the 
claim should be re-adjudicated.  The 
reasons for any rating assigned, including 
the 20 percent maximum schedular rating, 
must be fully described.  If resolution of 
the appeal is not fully favorable, issue 
an appropriate statement of the case and 
forward the case to the Board for final 
adjudication.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


